Case 0:20-cv-60032-BB Document 29 Entered on FLSD Docket 07/28/2020 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-60032-BLOOM

 AAMIR KHAN and HUMA AAMIR,

         Appellants,

 v.

 ALI PANJWANI,

       Appellee.
 ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Appellants Aamir Khan and Huma Aamir’s

 (collectively, “Appellants”) Motion to Strike Appellee’s Notice of Supplemental Authority, ECF

 No. [28] (“Motion”). The Motion requests that this Court strike Appellee Ali Panjwani’s

 (“Appellee”) Notice of Supplemental Authority, ECF No. [27] (“Notice”), because the Notice

 contains “no argument as to why this case was filed or how it advances any legal argument relevant

 to the issues before this Court,” ECF No. [28] at 1. Appellants contend that they cannot formulate

 any arguments in response to the Notice and move to strike the Notice in its entirety. The Court

 has reviewed the Motion, the Notice, the record in this case, the applicable law, and is otherwise

 fully advised. For the reasons set forth below, the Motion is denied.

         “Bankruptcy appeals to the District Court are governed by the Federal Rules of Bankruptcy

 Procedure, particularly Rules 8001 through 8028, and the Local Rules of the Bankruptcy Court.”

 S.D. Fla. L.R. 87.4. Federal Rule of Bankruptcy Procedure 8014, which governs appellate briefs

 to the district court, states:

         If pertinent and significant authorities come to a party’s attention after the party’s
         brief has been filed—or after oral argument but before a decision—a party may
         promptly advise the district or BAP clerk by a signed submission setting forth the
         citations. The submission, which must be served on the other parties to the appeal,
Case 0:20-cv-60032-BB Document 29 Entered on FLSD Docket 07/28/2020 Page 2 of 3
                                                                     Case No. 20-cv-60032-BLOOM


        must state the reasons for the supplemental citations, referring either to the pertinent
        page of a brief or to a point argued orally. The body of the submission must not
        exceed 350 words. Any response must be made within 7 days after the party is
        served, unless the court orders otherwise, and must be similarly limited.

 Fed. R. Bankr. P. 8014(f).

        Moreover, with regard to supplemental filings,

        such supplemental filings should direct the Court’s attention to legal authority or
        evidence that was not available to the filing party at the time that that party filed
        the original brief to which the subsequent supplemental filing pertains. They should
        further note the argument to which the legal authorities or evidence relate. Beyond
        that, however, supplemental filings should do nothing more. Put simply, notices of
        supplemental authority should not make legal argument.

 Girard v. Aztec RV Resort, Inc., No. 10-62298-CIV, 2011 WL 4345443, at *2 (S.D. Fla. Sept. 16,

 2011) (citing Pellegrino v. Koeckritz Dev. of Boca Raton, LLC, 2008 WL 2753726, *2 n.2 (S.D.

 Fla. Oct. 27, 2008)).

        A review of the Notice reflects that Appellee properly conformed with the requirements

 for filing supplemental authority before this Court. In particular, Appellee submitted, without the

 inclusion of additional improper legal argument, supplemental relevant legal authority and

 identified the legal issues to which this supplemental filing relates. See ECF No. [27] at 2. As such,

 the Court concludes that Appellee’s Notice complied with the rules governing supplemental filings

 and there is no basis to strike the Notice.

        Accordingly, it is ORDERED AND ADJUDGED that Appellants’ Motion, ECF No.

 [28], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 28, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE


                                                   2
Case 0:20-cv-60032-BB Document 29 Entered on FLSD Docket 07/28/2020 Page 3 of 3
                                                    Case No. 20-cv-60032-BLOOM


 Copies to:

 Counsel of Record




                                       3
